IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 29, 2011

                  STATE OF TENNESSEE v. DONNA DOTSON

             Direct Appeal from the Criminal Court for Sullivan County
                     Nos. S48501, S49463 R. Jerry Beck, Judge


                 No. E2011-00053-CCA-R3-CD - Filed August 26, 2011


The defendant, Donna Dotson, pled guilty to violating her probation and now appeals the
trial court’s order requiring her to serve her sentence in confinement. We affirm the
judgment of the trial court in accordance with Rule 20 of the Rules of the Tennessee Court
of Criminal Appeals.

   Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20,
                       Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which J ERRY L. S MITH
and D. K ELLY T HOMAS, J R., JJ., joined.

Steve McEwen, Mountain City, Tennessee; Stephen M. Wallace, District Public Defender;
and Terry L. Jordan, Assistant Public Defender, for the appellant, Donna Dotson.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; H. Greeley Wells, Jr., District Attorney General; and Joseph E. Perrin, Assistant
District Attorney General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

       After a hearing in which the defendant admitted to violating her conditions of
probation, the trial court revoked her probation and ordered that she serve her sentence in
incarceration. The trial court noted that this was her third probation violation. The defendant
does not contest the revocation of her probation, but, rather, she requests another form of
alternative sentence – one that will be less severe than incarceration and allow her to get
needed help in her recovery from drug addiction.

       A trial judge is vested with the discretionary authority to revoke probation if a
preponderance of the evidence establishes that a defendant violated the conditions of his or
her probation. See T.C.A. §§ 40-35-310, -311(e); State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001). “The proof of a probation violation need not be established beyond a
reasonable doubt, but it is sufficient if it allows the trial judge to make a conscientious and
intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).

       When a probation revocation is challenged, the appellate courts have a limited scope
of review. This court will not overturn a trial court’s revocation of a defendant’s probation
absent an abuse of discretion. See Shaffer, 45 S.W.3d at 554. For an appellate court to be
warranted in finding that a trial judge abused his or her discretion by revoking probation,
“there must be no substantial evidence to support the conclusion of the trial court that a
violation of the conditions of probation has occurred.” Id.

       The evidence contained in this record shows that the defendant admitted she violated
the terms of her probation by continuing to use drugs. We conclude that the trial court
neither erred nor abused its discretion in revoking the defendant’s probation and in ordering
that her sentence be served in confinement.

       It appearing that the evidence does not preponderate against the trial court’s findings
and that this opinion would have no precedential value, the judgment of the trial court is
affirmed in accordance with Rule 20 of the Rules of the Tennessee Court of Criminal
Appeals.




                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -2-